 
Principal Amount:  $__________
Issue Date:  March 1, 2010

 
3% SECURED CONVERTIBLE PROMISSORY NOTE
 
FOR VALUE RECEIVED, ThermoEnergy Corporation, a Delaware corporation (the
“Borrower”), hereby promise to pay to the order of _________________ (the
“Holder”) on February 28, 2011 (the “Maturity Date”) the sum of ________________
Dollars ($___________) (or such lesser amount as may be advanced by the Holder
to the Borrower as Draws or Advances (as such terms are defined in the Bridge
Loan Agreement hereinafter described).
 
Interest on the outstanding principal balance shall accrue at the rate of three
percent (3.0%) per annum, and shall be due and payable on the Maturity
Date.  Interest shall be computed on the basis of a 365-day year, using the
number of days actually elapsed.
 
This Note is one of several substantially identical promissory notes in the
initial aggregate principal amount of $2,700,000 issued by the Borrower on or
about the date hereof pursuant to that certain Bridge Loan Agreement of even
date herewith by and among the Borrower, the Holder and certain other persons
(the “Bridge Loan Agreement”) (which promissory notes are referred to herein as
the “Series Notes”). So long as this Note is outstanding the Holder shall be
entitled to the benefit of, and subject to the provisions of, the Bridge Loan
Agreement.
 
Pursuant to the Bridge Loan Agreement, the Holder shall surrender this Note (or
such portion thereof as may be necessary to satisfy the Holder’s purchase
obligations) in payment of the purchase price for the securities to be purchased
by the Holder pursuant to the Securities Purchase Agreement dated as of November
19, 2009 by and among the Borrower, the Holder and the holders of the other
Series Notes (the “Series B Agreement”) at the Third Tranche Closing and/or the
Fourth Tranche Closing (as such terms are defined in the Series B Agreement).
 
The Holder shall have the right at any time and from time to time until the
principal and interest on this Note shall have been paid in full, to convert the
outstanding principal amount of this Note, and any accrued and unpaid interest
thereon, into shares of the Common Stock, par value $0.001 per share, of the
Borrower (“Common Stock”) at a price of $0.24 per share.  If the Holder desires
to exercise its right of conversion, the Holder shall give the Borrower a
written notice, setting forth the amount of principal and interest which the
Holder desires to convert.  Should the Holder elect to convert less than the
entire amount of the principal balance and accrued and unpaid interest under
this Note, the amount being converted shall be credited first against accrued
and unpaid interest and the balance, if any, shall be credited against
principal.  Except to the extent that the entire unpaid principal balance of
this Note is being presented for conversion, the Holder shall not be required to
present this Note in order to effect conversion, and the Holder shall maintain a
ledger setting forth each conversion of principal and interest on this Note and
such ledger shall, absent manifest error, be deemed to be binding and conclusive
on the Borrower.  Conversion of the principal and interest on this Note into
shares of Common Stock shall not relieve the Holder of his or its obligation to
purchase securities pursuant to the Series B Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
The Borrower and the holders of the Series Notes (including the Holder) have,
contemporaneously herewith, entered into a Security Agreement (the “Security
Agreement”) securing the obligations of the Borrower to the Holder and the other
holders of the Series Notes under such Series Notes, and so long as this Note is
outstanding the Holder shall be entitled to the benefit of, and subject to the
provisions of,  the Security Agreement.
 
This Note may not be prepaid, in whole or in part, without the prior written
consent of the Holder.  Partial prepayments, if any, shall be applied first to
accrued and unpaid interest, and the balance to principal.
 
Subject to the provisions of the Security Agreement, the entire unpaid principal
amount of this Note, together with interest thereon shall, on written notice
from the Holder, forthwith become and be due and payable if any one or more
Events of Default shall have occurred (for any reason whatsoever and whether
such happening shall be voluntary or involuntary or be affected or come about by
operation of law pursuant to or in compliance with any judgment, decree or order
of any court or any order, rule or regulation of any administrative or
governmental body) and be continuing.
 
The occurrence of any one or more of the following events or conditions shall
constitute an “Event of Default” under this Note:
 
(i)           The Borrower’s failure to make any payment of principal or
interest or any other sums within fifteen (15) days of the date when due under
this Note; or
 
(ii)           Any representation or warranty or other statement made by the
Borrower in the Bridge Loan Agreement or the Security Agreement proves to have
been false or misleading in any material respect when made or furnished; or
 
(iii)           Breach of or failure in the due observance or performance in any
material respect of any covenant, condition or agreement on the part of the
Borrower to be observed or performed pursuant to this Note, the Bridge Loan
Agreement or the Security Agreement, and the failure to cure (if curable) any
such breach or failure within fifteen (15) days after receipt of written notice
thereof from the Holder; or
 
(iv)           If the Borrower shall (a) apply for or consent to the appointment
of a receiver, trustee or liquidator of all or a substantial part of any of its
assets; (b) be unable, or admit in writing its inability, to pay its debts as
they mature; (c) file or permit the filing of any petition, case arrangement,
reorganization, or the like under any insolvency or bankruptcy law, or the
adjudication of it as a bankrupt, or the making of an assignment for the benefit
of creditors or the consenting to any form or arrangement for the satisfaction,
settlement or delay of debt or the appointment of a receiver for all or any part
of its properties; or (d) any action shall be taken by the Borrower for the
purpose of effecting any of the foregoing; or
 
(v)           If an order, judgment or decree shall be entered, or a case shall
be commenced, against the Borrower, without its application, approval or consent
by any court of competent jurisdiction, approving a petition or permitting the
commencement of a case seeking reorganization or liquidation of the Borrower or
appointing a receiver, trustee or liquidator of the Borrower, or of all or a
substantial part of the assets of the Borrower, and the Borrower, by any act,
indicate its approval thereof, consent thereto, or acquiescence therein, or such
order, judgment, decree or case shall continue unstayed and in effect for any
period of ninety (90) consecutive days or an order for relief in connection
therewith shall be entered; or
 
 
2

--------------------------------------------------------------------------------

 
 
(vi)           If the Borrower shall dissolve or liquidate, or be dissolved or
liquidated, or cease to legally exist, or merge or consolidate, or be merged or
consolidated, with or into any other corporation.
 
All payment obligations arising under this Note are subject to the express
condition that at no time shall the Borrower be obligated or required to pay
interest at a rate which could subject the Holder to either civil or criminal
liability as a result of being in excess of the maximum rate which the Borrower
is permitted by law to contract or agree to pay.  If, by the terms of this Note,
the Borrower is at any time required or obligated to pay interest at a rate in
excess of such maximum rate, the applicable rate of interest shall be deemed to
be immediately reduced to such maximum rate, and interest thus payable shall be
computed at such maximum rate, and the portion of all prior interest payments in
excess of such maximum rate shall be applied and shall be deemed to have been
payments in reduction of principal.
 
No failure or delay on the part of the Holder in the exercise of any power,
right or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or privilege preclude other
or further exercise thereof or of any other right, power or privilege.  All
rights and remedies existing hereunder are cumulative to, and not exclusive of,
any rights or remedies otherwise available.
 
All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by and construed and enforced
in accordance with the internal laws of the State of Delaware, without regard to
the principles of conflicts of law thereof. Each party agrees that any action,
claim, suit, investigation or proceeding (including, without limitation, an
investigation or partial proceeding, such as a deposition), whether commenced or
threatened. (a “Proceeding”) concerning the interpretation, enforcement and of
the transactions contemplated by this Note or the Security Agreement shall be
commenced exclusively in the state or federal courts sitting in, or having
jurisdiction over, Wilmington, Delaware (the “Delaware Courts” ). Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the Delaware
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein, and hereby
irrevocably waives, and agrees not to assert in any Proceeding, any claim that
it is not personally subject to the jurisdiction of any such Delaware Court, or
that such Proceeding has been commenced in an improper or inconvenient forum.
Each party hereto hereby irrevocably waives personal service of process and
consents to process being served in any such Proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof.  Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Each party hereto hereby irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby. If either party shall commence a Proceeding to enforce any provisions of
this Note or the Security Agreement, then the prevailing party in such
Proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such Proceeding.
 
 
3

--------------------------------------------------------------------------------

 
 
THE BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES THE RIGHT TO
A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED HEREON, ARISING OUT OF, UNDER OR
IN CONNECTION WITH THIS NOTE.  THIS WAIVER CONSTITUTES A MATERIAL INDUCEMENT FOR
THE HOLDER TO ACCEPT THIS NOTE.
 
All notices, requests or other communications required or permitted to be given
under this Agreement to any party shall be in writing and shall be deemed to
have been sufficiently given when delivered by personal service or sent by
registered mail, by overnight courier service with evidence of delivery or
attempted delivery, or by facsimile, e-mail or other means of electronic
transmission (provided such transmission generates evidence of delivery), to the
Borrower or to the Holder at their respective principal places of
business.  Either party may, by like notice, change the address to whom notice
is to be given.
 
This Note may be amended or supplemented, or any provision hereof waived, only
by the written agreement of the Holder and the Borrower.
 
This Note shall be binding upon the Borrower and its successors and assigns, and
shall inure to the benefit of the Holder and its successors and assigns.  The
Borrower may not assign any of its obligations under this Note without the
consent of the Holder.
 
If default is made in the payment of this Note, the Borrower shall pay the
Holder hereof reasonable costs of collection, including reasonable attorneys’
fees, regardless of whether the Holder commenced litigation in order to enforce
its rights under this Note.
 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized President and Chief Executive Officer as of the
date and year first above written.
 

  ThermoEnergy Corporation          
 
By:
        Cary G. Bullock       President and Chief Executive Officer          

 
 
4

--------------------------------------------------------------------------------

 

